            Case 2:19-cv-06112-JD Document 14 Filed 12/01/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RANGEL VANGAS,                                                CIVIL ACTION
                        Petitioner,

                v.

 THE ATTORNEY GENERAL OF THE                                   NO. 19-6112
 STATE OF PENNSYLVANIA and
 THE DISTRICT ATTORNEY OF
 PHILADELPHIA COUNTY,
                Respondents.

                                             ORDER

       AND NOW, this 30th day of November, 2020, upon consideration of Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se petitioner, Rangel Vangas, the Report

and Recommendation of United States Magistrate Judge Timothy R. Rice dated September 23,

2020, and the record in this case, no objections having been filed notwithstanding the passage of

time for doing so, IT IS ORDERED as follows:

       1.      The Report and Recommendation of United States Magistrate Judge Timothy R.

Rice dated September 23, 2020, is APPROVED and ADOPTED;

       2.      Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se

petitioner, Rangel Vangas, is DENIED and DISMISSED WITH PREJUDICE for the reasons

stated in the Report and Recommendation; and,

       3.      The Clerk of Court shall MARK this case CLOSED.

       IT IS FURTHER ORDERED that a certificate of appealability will not issue because

reasonable jurists would not debate (a) this Court’s decision that the petition does not state a

valid claim of the denial of a constitutional right, or (b) the propriety of this Court’s procedural
          Case 2:19-cv-06112-JD Document 14 Filed 12/01/20 Page 2 of 2




rulings with respect to petitioner’s claims. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529

U.S. 473, 484 (2000).

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.




                                                2
